DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-14 are pending.
The foreign priority application No.2017-198509 filed on October 12, 2017 in Japan has been received and it is acknowledged.

Claim Objections
Claim 14 is objected to because of the following informalities: the limitation “manufacturing the all-solid state secondary battery through the method according to claim 13” should be corrected to read “a step of manufacturing a solid electrolyte-containing sheet through the method according to claim 13”
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraph of 35 U.S.C. 102 that forms the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4, and 7-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mimura et al. (WO 2017/131093, with citations from the English equivalent US 2018/0342765).

The binder particles may comprise a macromonomer-derived side chain with respect to the main chain of the polymer (par.0128), and the macromonomer-derived side chain is a graft chain (par.0130).
Therefore, the binder polymer particles of Mimura et al. are equivalent to the “polymer particles (A) formed of a graft polymer not including a surfactant” in claim 1.
Mimura et al. further teach that an average particle diameter of the binder particles is determined (par.0271). 
An average size characterizes/describes an ensemble of particles of different sizes, as evidenced in par.0019 of Czaplewski-Campbell et al. (US 2020/0109055).
Therefore, the binder polymer particles of Mimura et al. have at least two different sizes.
The particle sizes produce peaks in a scattering intensity distribution measured by a dynamic light scattering particle size distribution analyzer, as shown in par.0058-0064 of the specification of the instant application.
Therefore, the binder polymer particles of Mimura et al. have at least two different peaks in a scattering intensity distribution measured by a dynamic light scattering particle size distribution analyzer.
Mimura et al. further teach that the polymer for the binder particles has a moisture concentration of 100 ppm or less by mass (par.02921).
Mimura et al. further teach that the solid electrolyte comprises a dispersion medium which may be an organic solvent. The organic solvents are not combined with water (see par.0298-0311). 

With regard to claim 4, Mimura et al. teach that the binder polymer may be derived from acrylic monomers (par.0117).
With regard to claim 7, Mimura et al. teach that the dispersion medium may be an ether, a ketone, a hydrocarbon, a nitrile, or an ester (par.0302, and par.0305-0309)
With regard to claim 8, Mimura et al. teach that the solid electrolyte composition comprises an inorganic solid electrolyte having conductivity for ions of metals belonging to Group I or II of the periodic table (abstract, par.0072).
With regard to claim 9, Mimura et al. teach that the solid electrolyte composition may contain an active material capable of intercalating and deintercalating ions of metals elements belonging to Group I or II of the periodic table (par.0315).
With regard to claim 10, Mimura et al. teach that the solid electrolyte composition may comprise an auxiliary conductive agent (par.0348).
With regard to claims 11-14, Mimura et al. teach a sheet for an all-solid battery, wherein the sheet is formed by forming a film of the solid electrolyte composition on a base material (par.0361 and par.0366).
The sheet may be used as solid electrolyte layer in an all-solid state secondary battery (par.0361). 
An all-solid state secondary battery further comprises a positive and a negative electrode, and each electrode comprises an active material layer on a metal foil as a current collector (par.0368).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Mimura et al. (WO 2017/131093, with citations from the English equivalent US 2018/0342765).
With regard to claim 5, Mimura et al. teach the binder composition of claim 1 (see paragraph 6 above).
Mimura et al. further teach that the binder polymer may be derived from monomers comprising hydroxyl groups, carboxy groups, and amino groups (par.0126).
Mimura et al. fail to specifically teach a composition comprising binder particles of a graft polymer comprising hydroxyl groups, carboxy groups, or amino groups.
However, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to obtain binder particles of a graft polymer comprising hydroxyl groups, carboxy groups, or amino groups, because Mimura et al. teach monomers with hydroxyl groups, carboxy groups, and amino groups for the binder polymer.
With regard to claim 6, Mimura et al. teach the binder composition of claim 1 (see paragraph 6 above).


    PNG
    media_image1.png
    53
    68
    media_image1.png
    Greyscale
  , wherein R11a may be an alkyl group with 1 to 24 carbon atoms, and  * is a bonding portion (par.0110 and par.0137-0138).
Mimura et al. fail to specifically teach a composition comprising binder particles of a graft polymer comprising a graft portion having an alkyl group with 6-18 carbon atoms.
However, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to obtain binder particles of a graft polymer comprising a graft portion having an alkyl group with 6-18 carbon atoms, because Mimura et al. teach the macromonomers of formula (b-11a) forming the graft side chains.
An alkyl group of 1-24 carbon atoms includes an alkyl group of 6-18 carbon atoms.

Allowable Subject Matter
Claims 2 and 3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Mimura et al. (WO 2017/131093) fail to teach the binder composition of claim 2.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANCA EOFF whose telephone number is (571)272-9810. The examiner can normally be reached Mon-Fri 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia H. Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/ANCA EOFF/           Primary Examiner, Art Unit 1722